Citation Nr: 1521254	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of all joints, including both knees, ankles, right shoulder, and right elbow (now claimed as degenerative joint disease), due to contaminated drinking water at Camp Lejeune.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus due to contaminated drinking water at Camp Lejeune.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure due to contaminated drinking water at Camp Lejeune.

4.  Entitlement to service connection for osteoarthritis of all joints, including both knees, ankles, right shoulder, and right elbow (now claimed as degenerative joint disease), due to contaminated drinking water at Camp Lejeune.  

5.  Entitlement to service connection for type II diabetes mellitus due to contaminated drinking water at Camp Lejeune.

6.  Entitlement to service connection for high blood pressure due to contaminated drinking water at Camp Lejeune.

7.  Entitlement to service connection for fibromyalgia due to contaminated drinking water at Camp Lejeune.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in relevant part, denied service connection for degenerative joint disease, diabetes, high blood pressure, and fibromyalgia on their merits, and denied entitlement to a TDIU because the Veteran is not service-connected for any disabilities.  

In April 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a hearing before the Board.  In February 2014, the Veteran indicated that he wished to withdraw his request for a Board hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014).   
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for osteoarthritis of all joints, including both knees, ankles, right shoulder, and right elbow (now claimed as degenerative joint disease), type II diabetes mellitus, high blood pressure, and fibromyalgia, all due to contaminated drinking water at Camp Lejeune, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2006 rating decision that denied the Veteran's claims of service connection for osteoarthritis of all joints (including both knees, ankles, right shoulder, and right elbow), type II diabetes mellitus, and high blood pressure was not appealed and is final.    

2.  With respect to the Veteran's claim of service connection for osteoarthritis of all joints, including both knees, ankles, right shoulder, and right elbow (now claimed as degenerative joint disease), some of the evidence received since the December 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.   

3.  With respect to the Veteran's claim of service connection for type II diabetes mellitus, some of the evidence received since the December 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

4.  With respect to the Veteran's claim of service connection for high blood pressure, some of the evidence received since the December 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.   
  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for osteoarthritis of all joints, including both knees, ankles, right shoulder, and right elbow (now claimed as degenerative joint disease).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been received to reopen the claim of service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of service connection for high blood pressure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its December 2006 rating decision, the RO noted that service treatment records show no complaints, treatment, or diagnosis of the claimed disabilities.  With respect to degenerative joint disease and diabetes, the RO denied service connection because the conditions neither occurred in nor were caused by service.  The RO acknowledged that the medical evidence shows that high blood pressure is currently disabling to a compensable degree, but denied service connection because the evidence failed to show that the disability became compensable within one year of discharge from service.  Notice of the rating decision was provided in March 2007.  A notice of disagreement was not filed within one year of the notice of that decision.  Thus, the Board finds that the September 2006 rating decision is final.

Although the RO determined that new and material evidence had been received and reopened the Veteran's claims for degenerative joint disease, diabetes, and high blood pressure, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Veteran was notified in August 2008 that he was exposed to contaminated water while serving at Camp Lejeune.  The Veteran reports that he was stationed at Camp Lejeune for about three and one-half years in 1972 to 1976, and lived at Tarawa Terrace housing and worked at Mainside Camp Lejeune.  The Veteran states that he has no family history of degenerative joint disease, diabetes, or high blood pressure, and contends that he developed these disabilities as a result of his exposure to contaminated water while serving at Camp Lejeune.  The Veteran's DD 214 shows the Veteran was discharged from Camp Lejeune, but the precise period of the Veteran's service at Camp Lejeune has not been verified.        

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 Revised (November 29, 2011).  

The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease.

While these issues are being studied, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.

The Veteran's claims were denied, in essence, because the available medical evidence did not show that the Veteran's current chronic disabilities related to an event in service.  The Board finds that the new evidence that the Veteran was potentially exposed to chemical compounds in service that have been associated with the possible development of certain chronic diseases relates to an unestablished fact necessary to substantiate the Veteran's claims.    

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the December 2006 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claims for degenerative joint disease, diabetes, and high blood pressure.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for osteoarthritis of all joints, including both knees, ankles, right shoulder, and right elbow (now claimed as degenerative joint disease), is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for type II diabetes mellitus is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for high blood pressure is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims for service connection of degenerative joint disease, diabetes, high blood pressure, and fibromyalgia, and entitlement to a TDIU.

The Board notes that the Veteran has not been afforded a VA examination to determine whether his claims for service connection of degenerative joint disease, diabetes, high blood pressure, and fibromyalgia are due to exposure to contaminated water at Camp Lejeune.  While his service treatment records are negative for treatment of these claimed disabilities, review of the post-service records shows that the Veteran has been treated for or complained of each of the disabilities for which he now claims service connection.  The Board acknowledges that the Veteran has not been formally diagnosed with fibromyalgia, but he has been treated for multiple, diffuse symptoms akin to fibromyalgia.  

VA regulations at 38 C.F.R. § 3.159(c)(4) serve as the basis for requesting medical examinations and opinions in claims based on Camp Lejeune service.  Under these regulations, an examination should be requested when the claim: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  These requirements establish a relatively low threshold for requesting medical examinations for Camp Lejeune veterans.  See VBA Training Letter 11-03 Revised (November 29, 2011), p. 6.  

The first requirement is met when a veteran provides any credible lay or medical evidence showing a current diagnosis or symptoms of a disease or disability.  The second is met when service at Camp Lejeune between 1957 and 1987 is verified.  The third is met when the claimed disease or disability is included among, but not limited to, the diseases described in VBA Training Letter 11-03 Revised.  They include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Id. at p. 6 and Appendix B.

Other claimed diseases or disabilities may also trigger a VA examination request if they are supported by credible medical evidence or an opinion provided by a competent medical authority indicating a possible association with one of the known water contaminants.  However, certain claimed disabilities, such as those based on a musculoskeletal injury, may not be sufficiently reasonable, or as likely as not from a scientific standpoint, to justify requesting an examination for determining its relationship to a chemical compound.  On the other hand, additional consideration would be required if a musculoskeletal disease was involved because the contaminants are linked to disease processes.   Id. at p. 7.

The Board finds that the Veteran satisfies the first two requirements for requesting a medical examination and opinion based on Camp Lejeune service.  The Board acknowledges that the Veteran's disabilities are not among the fourteen diseases placed into the category of limited/suggestive evidence of an association with exposure to the water contaminants; however, the list is not exclusive and the Veteran's disabilities are chronic diseases linked to disease processes.  Therefore, the Board finds that a VA examination of the Veteran's disabilities in light of his possible exposure to contaminated water at Camp Lejeune would be helpful in evaluating the claims on appeal.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).  Thus, this case is remanded for a VA examination of the Veteran's degenerative joint disease, diabetes, high blood pressure, and fibromyalgia, with an opinion as to their etiology and whether they are due to exposure to contaminated water at Camp Lejeune.

With respect to the Veteran's claim for a TDIU, the Board notes that the Veteran presently is not service-connected for any disability.  Therefore, the Veteran's TDIU claim must be remanded pending the development of his claims for service connection of his degenerative joint disease, diabetes, high blood pressure, and fibromyalgia.
         
All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.   

2.  Follow all current development procedures for claims associated with exposure to contaminated water at Camp Lejeune, such as development pursuant to VBA Fast Letter 11-03 (revised January 28, 2013) and VBA Training Letter 11-03 Revised (November 29, 2011), and including verification of the Veteran's period of service at Camp Lejeune and whether he lived in base housing.
   
3.  After the above development is completed, schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of the Veteran's degenerative joint disease, diabetes, high blood pressure, and fibromyalgia, given his service at Camp Lejeune.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter 11-03 and VBA Training Letter 11-03 Revised with the 4 appendices, for review in conjunction with the examination.  The examination report must include a notation that this record review took place.    

The examiner should be notified of the following: 

(a)  The water supply at Camp Lejeune was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These chemical compounds include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride. The Veteran has verified service at Camp Lejeune during that period. 

(b)  Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered.

With respect to each of the Veteran's disabilities on appeal (i.e., degenerative joint disease (including the knees, ankles, right shoulder, and right elbow), diabetes, high blood pressure, and fibromyalgia), please opine whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in-service or is otherwise etiologically related to the Veteran's active service, to include his exposure to contaminated water while serving at Camp Lejeune.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


